People v Garcia (2018 NY Slip Op 05961)





People v Garcia


2018 NY Slip Op 05961


Decided on August 30, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 30, 2018

Friedman, J.P., Sweeny, Gische, Mazzarelli, Gesmer, JJ.


5816/12 -6773 6772 6771

[*1]The People of the State of New York, Respondent,
v Carlos Garcia, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Brittany N. Francis of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jared Wolkowitz of counsel), for respondent.

Judgment, Supreme Court, New York County (Charles H. Solomon, J.), rendered July 15, 2014, as amended September 27, 2016, convicting defendant, after a jury trial, of criminal possession of stolen property in the third and fourth degrees, and sentencing him to an aggregate term of 2 1/3 to 7 years, unanimously affirmed. Appeal from order, same court (Ronald A. Zweibel, J.), entered on or about April 20, 2015, which denied defendant's CPL 440.10 motion to vacate the judgment, unanimously dismissed, as abandoned.
We reject defendant's challenges to the legal sufficiency and weight of the evidence supporting his conviction of criminal possession of stolen property in the third degree (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The testimony and exhibits regarding the value of the car, taken as a whole, were sufficient to meet the statutory threshold (see People v Singh, 35 AD3d 317 [1st Dept 2006], lv denied 8 NY3d 927 [2007]; People v Kirnon, 39 AD2d 666, 667 [1972], affd 31 NY2d 877 [1972]; see also People v Jones, 73 NY2d 427, 430 [1989]).
Moreover, we find no basis for disturbing any of the jury's credibility determinations.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: AUGUST 30, 2018
DEPUTY CLERK